527 So. 2d 146 (1988)
Ex parte Ottis THORNTON.
(In re: Ottis Thornton v. State of Alabama).
86-1049.
Supreme Court of Alabama.
May 20, 1988.
Charles M. Law, Montgomery, for petitioner.
Don Siegelman, Atty. Gen., and Joseph G.L. Marston III, Asst. Atty. Gen., for respondent.
Prior report. Ala.Cr.App., 527 So. 2d 143.
ALMON, Justice.
The writ of certiorari is quashed as improvidently granted.
In quashing the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
TORBERT, C.J., and MADDOX, JONES, SHORES, BEATTY, ADAMS and HOUSTON, JJ., concur.